DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/06/2022 in which claims 1-7, 9, 11-14, and 16-23 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given as provided by 37 CFR 1.312 on 5/06/2022.
The application has been amended as follows: 

12. (Currently Amended) A system for synchronizing shared content item changes from a client device to a content management system, the system comprising: 
a processor; 
a storage index configured to store a log of all content item changes synchronized to the content management system, the storage index including a unique identifier for each content item, and a system file path identifying a location in a storage of the client device that a copy of a shared content item is stored; 
an operating system of the client device having a kernel layer for managing file system events and I/O events for the storage, and an application layer for executing application instructions; and 
a content item synchronization service resident in the application layer and configured to: 
	detect a content item change event on the client device, wherein the content item change event is associated with a user account of the content management system and wherein the content item change event pertains to a shared content item accessible to at least one other user account of the content management system, 
	compare a source file system path for the content item change event with a destination file system path for the content item change event to determine a canonical move causing the content item change event, wherein the destination file system path is accessible to the user account, 
	determine that the move causing the content item change event will result in making the shared content item unavailable to the at least one other user account of the content management system, 
	after determining that the move will result in making the shared content item unavailable, display a notification on the client device causing the content item change event, wherein the notification informs the user account associated with the content item change event that the content item change event will result in making the shared content item unavailable to the at least one other user account, and 
	5when a selection of the notification to undo the canonical move is received, return the content item to the source file system path, and when a selection of the notification to continue with the canonical move is received, synchronize the content item change event with the content management system.

Allowable Subject Matter
Claims 1-7, 9, 11-14, and 16-23 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments within Remarks presented on 2/23/2022 have been fully considered and are persuasive.  Especially considering the synchronization process and how the management system warns the user before synchronization takes effect, the claims are allowable.  It wouldn’t have been obvious to combine the prior art of record to reach these limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mercer et al. US 20090164534 A1 teaches in paragraph, [0045] – By detecting the changes made to the parent directory, the intersection module 340 also detects the newly created (or moved or deleted) subdirectory and newly added (or moved or deleted) files.
Augustine et al. US 20080270481 A1 teaches item management with data sharing and synchronization (Title).
33085118-557243(P970US1)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 2, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152